UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1031


KENNETH LEE HOLBERT, JR.,

                Plaintiff - Appellant,

          v.

GREENVILLE TECHNICAL COLLEGE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:15-cv-04615-HMH)


Submitted:   September 29, 2016           Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth L. Holbert, Jr., Appellant Pro Se. Kenneth A. Davis, Shawn
Davis Eubanks, BOYKIN DAVIS & SMILEY, LLC, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth Lee Holbert, Jr., appeals the district court’s order

accepting     the   recommendation   of     the   magistrate   judge   and

dismissing his civil complaint.          We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.        See Holbert v. Greenville Tech.

Coll., No. 6:15-cv-04615-HMH (D.S.C. Dec. 9, 2015). We grant leave

to proceed in forma pauperis.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                     2